Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 21-40 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 01/11/2022 and 05/03/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the controller" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claim 21 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,144,495 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims perform the same function but with a broader scope.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

The table below illustrates the similarities (bolded) in claim language (Please note that as both the instant application and the Patent claim similar subject matter, and for the interest of time and clarity, the examiner is selecting one of the independent claims from the instant application and one of the independent claims of the Patented application for the instant double patenting rejection.

Instant application
U.S. Patent No. 11,144,495 B2
Claim 21.  A surgical system, comprising: 

a handle assembly; 

an adapter assembly releaseably coupled to the handle assembly; and 

a surgical stapling loading unit configured to support a staple cartridge assembly at a distal end thereof, the surgical stapling loading unit releasably coupled to the adapter assembly, 

wherein the surgical stapling loading unit includes: 

a microchip storing data indicative of one or more properties of the surgical stapling loading unit or the staple cartridge assembly; and 

a microprocessor in communication with the microchip over a bus, the microprocessor including a ground wire and configured to switch the microchip between a receive mode and a transmit mode by switching the ground wire between ON and OFF positions.
Claim 1. A surgical system, comprising: 

a handle assembly; 

an adapter assembly releaseably coupled to the handle assembly; and 

a loading unit configured to support an end effector at a distal end thereof, the loading unit releasably coupled to the adapter assembly, 

wherein the loading unit includes: 

a microchip storing data indicative of one or more properties of the end effector, the microchip connected with a signal source via a single wire connection; and 

a microprocessor in communication with the microchip over a single-wire bus connection, the microprocessor including a ground wire and configured to switch the microchip between a receive mode and a transmit mode by switching the ground wire between ON and OFF positions, 

wherein the single wire connection between the signal source and the microchip is a separate connection from the single-wire bus connection between the microprocessor and the microchip.




8.	Claims 22-40, respectfully, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-20 of U.S. Patent No. 11,144,495 B2

9.	Claims 21 and 22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,303,641 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims perform the same function but with a broader scope.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

The table below illustrates the similarities (bolded) in claim language (Please note that as both the instant application and the Patent claim similar subject matter, and for the interest of time and clarity, the examiner is selecting one of the independent claims from the instant application and one of the independent claims of the Patented application for the instant double patenting rejection.

Instant application
U.S. Patent No. 10,303,641 B2
Claim 21.  A surgical system, comprising: 

a handle assembly; 

an adapter assembly releaseably coupled to the handle assembly; and 

a surgical stapling loading unit configured to support a staple cartridge assembly at a distal end thereof, the surgical stapling loading unit releasably coupled to the adapter assembly, 

wherein the surgical stapling loading unit includes: 

a microchip storing data indicative of one or more properties of the surgical stapling loading unit or the staple cartridge assembly; and 

a microprocessor in communication with the microchip over a bus, the microprocessor including a ground wire and configured to switch the microchip between a receive mode and a transmit mode by switching the ground wire between ON and OFF positions.

Claim 22. The surgical system according to claim 21, wherein the microprocessor is associated with a controller storing a program that is disposed within the handle assembly.
Claim 12. A surgical system, comprising: 

a handle assembly; 

an adapter assembly releaseably coupled to the handle assembly; 

a loading unit having a tool assembly; 

a loading unit chip disposed within the loading unit, the loading unit chip storing data indicative of one or more properties of the tool assembly; and 

a controller disposed within the handle assembly and storing a program, the controller including a microprocessor in communication with the loading unit chip over a single wire bus, the microprocessor including a ground wire and configured to switch the loading unit chip between a receive mode and a transmit mode by switching the ground wire between ON and OFF positions.




10.	Claim 23 and 24, respectfully, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 15 of U.S. Patent No. 10,303,641 B2.

11.	Claim 25-28 respectfully, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of U.S. Patent No. 10,303,641 B2.

12.	Claim 21 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,585,839 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims perform the same function but with a broader scope.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

The table below illustrates the similarities (bolded) in claim language (Please note that as both the instant application and the Patent claim similar subject matter, and for the interest of time and clarity, the examiner is selecting one of the independent claims from the instant application and one of the independent claims of the Patented application for the instant double patenting rejection.

Instant application
U.S. Patent No. 10,585,839 B2
Claim 21.  A surgical system, comprising: 

a handle assembly; 

an adapter assembly releaseably coupled to the handle assembly; and 

a surgical stapling loading unit configured to support a staple cartridge assembly at a distal end thereof, the surgical stapling loading unit releasably coupled to the adapter assembly, 

wherein the surgical stapling loading unit includes: 

a microchip storing data indicative of one or more properties of the surgical stapling loading unit or the staple cartridge assembly; and 

a microprocessor in communication with the microchip over a bus, the microprocessor including a ground wire and configured to switch the microchip between a receive mode and a transmit mode by switching the ground wire between ON and OFF positions.
Claim 1. A surgical system, comprising: 

a handle assembly; 

an adapter assembly releaseably coupled to the handle assembly; 

a loading unit having a tool assembly; 

a loading unit chip disposed within the loading unit, the loading unit chip storing data indicative of one or more properties of the tool assembly; and 

a microprocessor in communication with the loading unit chip over a single wire bus, the microprocessor including a ground wire and configured to switch the loading unit chip between a receive mode and a transmit mode by switching the ground wire between ON and OFF positions.




13.	Claims 22-40, respectfully, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-20, respectfully of U.S. Patent No. 10,585,839 B2.

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pub No. 2008/0185419 hereinafter “Smith” – IDS Submission) in view of Lee et al. (US Pub No. 2012/0286844 hereinafter “Lee”).
Referring to claim 21, Smith discloses a surgical system (Smith – Abstract discloses a surgical instrument.), comprising: 
a handle assembly (Smith – Abstract discloses a handle.); 
an adapter assembly releaseably coupled to the handle assembly (Smith – par. 10 discloses a receiving portion having a communication connection which could be removably coupled to the handle.); and 
a surgical stapling loading unit configured to support a staple cartridge assembly at a distal end thereof, the surgical stapling loading unit releasably coupled to the adapter assembly (Smith – par. 9-10 discloses electric stapler having an interchangeable part configured to be removably coupled to the receiving portion of a surgical end effector. Par. 89 discloses at the distal end of the anvil neck 30, is a coupling device 40 for removably attaching a staple cartridge 50 and an anvil 60 thereto. Alternatively, the staple cartridge 50 can be non-removable in a single-use configuration of the stapler 1.), 
wherein the surgical stapling loading unit (Smith – par. 10 discloses an interchangeable part.) includes: 
a microchip storing data indicative of one or more properties of the surgical stapling loading unit or the staple cartridge assembly (Smith – see par. 164-165); and 
a microprocessor in communication with the microchip over a bus (Smith – Fig. 30 & para. 161-162 disclose the microprocessor connected to the chip DS2432.), the microprocessor including a ground wire (Smith – Fig. 30 & para. 161-162 disclose the microprocessor connected to the chip DS2432 and making electrical contact with ground and with the 1-wire lead.).
Smith fails to explicitly disclose the microprocessor configured to switch the microchip between a receive mode and a transmit mode by switching the ground wire between ON and OFF positions.
		Lee discloses switching between a receive mode and a transmit mode by switching the ground wire between ON and OFF positions (Lee – see par. 9-10 discussing a control signal for turning-off or turning-on a switch circuit for driven a ground terminal to be opened or closed allowing at least one of transmitting and receiving data with another device.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Lee’s teachings with Smith’s teachings for the benefit of providing a method for controlling a device that cuts-off leakage of an electronic current through a device not being driven in electronic equipment (Lee – par. 7).

Referring to claim 22, Smith and Lee disclose the surgical system according to claim 21, wherein the microprocessor is associated with a controller storing a program that is disposed within the handle assembly (Smith - see par. 161-162 & Fig. 30).

Referring to claim 23, Smith and Lee disclose the surgical system according to claim 22, wherein the controller includes a controller chip that is connected to the microprocessor via a second bus and the ground wire and is in communication with the microchip over the bus (Smith - see par. 161-162 & Fig. 30).

Referring to claim 24, Smith and Lee disclose the surgical system according to claim 23, wherein the microprocessor (Smith – Fig. 30 & para. 161-162 disclose the microprocessor connected to the chip DS2460.) is configured to switch the controller chip between a receive mode and a transmit mode (Lee – see par. 9-10 discussing a control signal for turning-off or turning-on a switch circuit for driven a ground terminal to be opened or closed allowing at least one of transmitting and receiving data with another device.).

Referring to claim 25, Smith and Lee disclose the surgical system according to claim 21, wherein the one or more properties of the staple cartridge assembly includes whether the staple cartridge assembly is articulable relative to the surgical stapling loading unit (Smith - see par. 158-165).

Referring to claim 26, Smith and Lee disclose the surgical system according to claim 25, wherein the controller reads the data and prevents actuation of an articulation link in the adapter assembly or surgical stapling loading unit if the data indicates that the staple cartridge assembly is not articulable (Smith - see par. 158-165).

Referring to claim 27, Smith and Lee disclose the surgical system according to claim 21, wherein the adapter includes an adapter chip in communication with the microprocessor over the bus, the adapter chip storing data indicative of one or more properties of the adapter (Smith - see par. 162 and the DS2460 chip.). 

Referring to claim 28, Smith and Lee disclose the surgical system according to claim 27, wherein the microprocessor is configured to switch the adapter chip between a receive mode and a transmit mode (Lee – see par. 9-10 discussing a control signal for turning-off or turning-on a switch circuit for driven a ground terminal to be opened or closed allowing at least one of transmitting and receiving data with another device.).

Referring to claim 29, Smith discloses a surgical stapling loading unit for use in a surgical system (Smith – par. 9-10 discloses electric stapler having an interchangeable part configured to be removably coupled to the receiving portion of a surgical end effector.), comprising: 
a staple cartridge assembly (Smith – Par. 89 discloses at the distal end of the anvil neck 30, is a coupling device 40 for removably attaching a staple cartridge 50 and an anvil 60 thereto. Alternatively, the staple cartridge 50 can be non-removable in a single-use configuration of the stapler 1.); 
a microchip storing data indicative of one or more properties of the staple cartridge assembly (Smith – see par. 164-165); and 
a microprocessor in communication with the microchip over a bus (Smith – Fig. 30 & para. 161-162 disclose the microprocessor connected to the chip DS2432.), the microprocessor including a ground wire (Smith – Fig. 30 & para. 161-162 disclose the microprocessor connected to the chip DS2432 and making electrical contact with ground and with the 1-wire lead.). 
		Smith fails to explicitly disclose the microprocessor configured to switch the microchip between a receive mode and a transmit mode by switching the ground wire between ON and OFF positions.
		Lee discloses switching between a receive mode and a transmit mode by switching the ground wire between ON and OFF positions (Lee – see par. 9-10 discussing a control signal for turning-off or turning-on a switch circuit for driven a ground terminal to be opened or closed allowing at least one of transmitting and receiving data with another device.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Lee’s teachings with Smith’s teachings for the benefit of providing a method for controlling a device that cuts-off leakage of an electronic current through a device not being driven in electronic equipment (Lee – par. 7).

Referring to claim 30, Smith and Lee disclose the surgical stapling loading unit according to claim 29, wherein the microprocessor is configured to multiplex data from the microchip (Smith – par. 162 discloses When the DS2432 receives the random number, it applies its SHA-1 algorithm (developed by the National Institute of Standards and Technology (NIST)) to cryptographically generate a hash code reply. This hash code reply is transmitted back over the 1-wire lead to the microprocessor 2000 and is forwarded, via either pin 2010 or 2020 to the DS2460.).

Referring to claim 31, Smith and Lee disclose the surgical stapling loading unit according to claim 29, wherein the microprocessor is associated with a controller storing a program (Smith - see par. 161-162 & Fig. 30).

Referring to claim 32, Smith and Lee disclose the surgical stapling loading unit according to claim 31, wherein the controller includes a controller chip that is connected to the microprocessor via a second bus and the ground wire and is in communication with the microchip over the bus (Smith - see par. 161-162 & Fig. 30).

Referring to claim 33, Smith and Lee disclose the surgical stapling loading unit according to claim 32, wherein the microprocessor (Smith – Fig. 30 & para. 161-162 disclose the microprocessor connected to the chip DS2460.) is configured to switch the controller chip between a receive mode and a transmit mode (Lee – see par. 9-10 discussing a control signal for turning-off or turning-on a switch circuit for driven a ground terminal to be opened or closed allowing at least one of transmitting and receiving data with another device.).

Referring to claim 34, Smith and Lee disclose the surgical stapling loading unit according to claim 32, wherein the second bus is a one-wire data interface (Smith - see Fig. 30 having a 1-wire lead.).

Referring to claim 35, Smith and Lee disclose the surgical stapling loading unit according to claim 29, wherein the one or more properties of the staple cartridge assembly includes whether the staple cartridge assembly is articulable relative to the surgical stapling loading unit (Smith - see par. 158-165).

Referring to claim 36, Smith and Lee disclose the surgical stapling loading unit according to claim 35, wherein the controller reads the data and prevents actuation of an articulation link in an adapter assembly associated with the surgical stapling loading unit or if the data indicates that the staple cartridge assembly is not articulable (Smith - see par. 158-165).

Referring to claim 37, Smith discloses a surgical stapling loading unit for use in a surgical system, (Smith – par. 9-10 discloses electric stapler having an interchangeable part configured to be removably coupled to the receiving portion of a surgical end effector.), comprising: 
a staple cartridge assembly (Smith – Par. 89 discloses at the distal end of the anvil neck 30, is a coupling device 40 for removably attaching a staple cartridge 50 and an anvil 60 thereto. Alternatively, the staple cartridge 50 can be non-removable in a single-use configuration of the stapler 1.); 
a microchip storing data indicative of one or more properties of the staple cartridge assembly (Smith – see par. 164-165); and 
a controller (Smith - see par. 161-162 & Fig. 30) including a microprocessor in communication with the microchip over a bus, (Smith – Fig. 30 & para. 161-162 disclose the microprocessor connected to the chip DS2432.), the microprocessor including a ground wire (Smith – Fig. 30 & para. 161-162 disclose the microprocessor connected to the chip DS2432 and making electrical contact with ground and with the 1-wire lead.). 
		Smith fails to explicitly disclose the microprocessor configured to switch the microchip between a receive mode and a transmit mode by switching the ground wire between ON and OFF positions.
		Lee discloses switching between a receive mode and a transmit mode by switching the ground wire between ON and OFF positions (Lee – see par. 9-10 discussing a control signal for turning-off or turning-on a switch circuit for driven a ground terminal to be opened or closed allowing at least one of transmitting and receiving data with another device.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Lee’s teachings with Smith’s teachings for the benefit of providing a method for controlling a device that cuts-off leakage of an electronic current through a device not being driven in electronic equipment (Lee – par. 7).

Referring to claim 38, Smith and Lee disclose the surgical stapling loading unit according to claim 37, further including an adapter assembly having one or more properties, the adapter assembly including an adapter chip in communication with the microprocessor over the bus, the adapter chip storing data indicative of one or more properties of the adapter assembly (Smith - see par. 162 and the DS2460 chip.). 

Referring to claim 39, Smith and Lee disclose the surgical stapling loading unit according to claim 38, wherein the microprocessor (Smith – Fig. 30 & para. 161-162 disclose the microprocessor connected to the chip DS2460.) is configured to switch the adapter chip between a receive mode and a transmit mode (Lee – see par. 9-10 discussing a control signal for turning-off or turning-on a switch circuit for driven a ground terminal to be opened or closed allowing at least one of transmitting and receiving data with another device.).

Referring to claim 40, Smith and Lee disclose the surgical stapling loading unit according to claim 37, wherein the controller includes a controller chip that is connected to the microprocessor via a second bus and the ground wire and is in communication with the microchip over the bus (Smith - see par. 161-162 & Fig. 30). 

Related Prior Art
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. Milliman et al. (US Patent No. 8,123,103 B2 hereinafter “Milliman”) discloses a surgical stapling device for performing circular anastomoses. The surgical stapling device includes a handle portion or assembly, a body portion and a head portion including an anvil assembly and a shell assembly.

Conclusion 
17.           Claims 21-40 are rejected. 
	 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c). 
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 2707754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 
/Dayton Lewis-Taylor/ 
Examiner, Art Unit 2181